Citation Nr: 1336507	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for epididymitis.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1998 to February 1999 and February 2003 to June 2003 and service with the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the RO.  

The Board notes that the Veteran changed his representative from the Military Order of the Purple Heart to Veterans of Foreign Wars of the United States in November 2010.  

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in September 2012.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran contends that he currently has chronic fatigue syndrome and epididymitis as a result of active service.  The Board finds that these matters must be remanded for further evidentiary development.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the likely etiology is required when a veteran presents a claim of service connection when there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A review of the Veteran's service personnel and service treatment records shows that the Veteran received multiple vaccinations, including for anthrax in February 2003, March 2003 and October 2004.  

In regard to his claimed epididymitis, the Veteran's private treatment records, including a July 2009 letter from Dr. T.E., reveals that the Veteran had recurrent and severe episodes of epididymitis/orchitis.  Dr. T.E. opined that it was "certainly possible" that vaccinations administered to the Veteran in service contributed to or aggravated the epididymitis.  

In regard to the claimed chronic fatigue, the Veteran's service treatment records show that he had a tick bite during his service with the Army Reserve in June 2001.  The Veteran stated in his November 2010 Notice of Disagreement that he subsequently suffered from fatigue which continued to this day.  His private treatment records indicate that he sought treatment from Dr. M.S. after the tick bite in June 2001, who prescribed him to take doxycycline.  The Veteran stated he was prescribed doxycycline because he exhibited symptoms of Lyme disease.  

The Veteran's private physician, Dr. J.A., also opined that vaccinations might have contributed to his present fatigue symptoms.  

Based on the foregoing, the Board finds that medical examinations and opinions are necessary for the purpose of determining the nature and likely etiology of the claimed chronic fatigue syndrome and epididymitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that there is some uncertainty in the record with regard to the dates of the Veteran's Army Reserve service, including periods of ACDUTRA and INACDUTRA periods.  Those dates must be determined prior to determining whether a disability was incurred or aggravated in line of duty in the active military service.  See, e.g., 38 C.F.R. §§ 3.1 (b), (k), 3.6.  Clarification must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to request, from the appropriate federal records repository, any available service personnel records and/or service treatment records for the Veteran from the periods from September 1998 to the present.  The dates of the Veteran's Army Reserve service, to include all periods of active duty, ACDUTRA, and INACDUTRA, should be verified 

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed epididymitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records which reflect the Veteran's in-service vaccinations, post-service medical records, and assertions.  

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current epididymitis disability that had its clinical onset during service or otherwise is due to another event or incident of his service, including as a result of any vaccination that was administered during service.  

If any opinion cannot be provided without resorting to speculation, the examiner should state why that is so.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  

3.  The RO should also have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed chronic fatigue syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records which reflect the Veteran's in-service vaccinations and a tick bite in June 2001, post-service medical records, and assertions.  

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current chronic fatigue syndrome had its clinical onset during service or otherwise is due to another event or incident of that service, including due to any vaccination that was administered during service or as a residual from a tick bite incurred during service.  

If any opinion cannot be provided without resort to speculation, the examiner should state why that is so.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remained denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

